DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendment. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-8 and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 7-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-308865 hereinafter Muramoto in view of U.S. Pre-Grant Publication No. 2010/0040922 hereinafter Katano and U.S. Pre-Grant Publication No. 2011/0087441 hereinafter Salvador. 


    PNG
    media_image1.png
    474
    564
    media_image1.png
    Greyscale

the control method comprising: opening fuel tank shutoff valves [3A, 3B] disposed in the fuel tanks [2A, 2B] to supply or shut off hydrogen (fuel gas) of the fuel tanks via the control unit [7 and 10]; measuring pressure in the fuel gas supply line [4] that extends from the fuel tanks to be integrally connected to the fuel cell stack [1] via the control unit [5 and 7]; estimating the supply amount of hydrogen supplied to the fuel cell stack based on the measured pressure in the fuel supply line and estimating a consumption amount of hydrogen consumed in a reaction in the fuel cell stack or discharged therefrom via the control unit [7, 11 and 12]; and detecting 
With regards to the consumption amount of hydrogen being estimated as the addition of a reaction amount consumed in the reaction in the fuel cell stack, a crossover amount cross from an anode side to a cathode side of the fuel cell stack, and a purge amount purged from the fuel cell; Muramoto does not explicitly disclose such consumption amount of hydrogen. 
However, Katano disclose a fuel cell system [1] comprising: a hydrogen tank [30], fuel cell [10], and a control device [4] (see figure 1), wherein the control device calculates the amount of hydrogen gas consumed by the fuel cell based on the operation state of the fuel cell (paragraph 0053). In this case, a power (a demanded power) to be extracted from the fuel cell is calculated by the control device, and the hydrogen gas and air are supplied into the fuel cell as much as amounts corresponding to the amount of the generated power (paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of estimating the hydrogen consumption amount of Katano with the method of Muramoto for the purpose of providing and determining the amount of reaction to apply, and to use to the control configurations (see figure 3).
While Katano teaches calculating the amount of hydrogen gas consumed by the fuel cell (and thus suggests the amount of hydrogen reacted), modified Muramoto does not explicitly disclose wherein the estimating of a hydrogen consumption amount is performed by also summing an amount of hydrogen crossover, and an amount of hydrogen discharged by 
With the combination of estimating a hydrogen consumption amount, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this estimation (including by hydrogen crossover) in determining whether to correct an estimated hydrogen concentration because basic mass balances for a system takes into account an input, a generation, an output, an accumulation [crossover], and a consumption (input + generation = output + accumulation + consumption). As the consumption of hydrogen and hydrogen crossover is part of the mass balance, one of ordinary skill would be motivated to use this calculation or estimation in order to determine the other variables in the equation for the purpose of evaluating sensings and calculations.
To further show obviousness for this modification, Salvador teaches a system and method for estimating the amount of hydrogen in a fuel cell, and makes the estimation by taking into account hydrogen permeation from the anode to the cathode (hydrogen crossover through the membrane) (paragraphs 30-31). Salvador teaches performing the estimation during a shut-down, start-up, or any transition state (abstract, claim 1). The inclusion of “any transition state” suggests that the teachings of Salvador can be applied to other scenarios besides shut-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of estimating a hydrogen concentration by taking into account hydrogen permeation from anode to cathode (hydrogen crossover) of Salvador with the correcting method of Muramoto for the purpose of estimating the hydrogen concentration.
Regarding Claim 8, the combination teaches that in estimating the supply amount of hydrogen and the consumption amount of hydrogen, the amount of hydrogen stored in the fuel tanks is calculated assuming that measured pressure in the fuel supply line is pressure in the fuel tanks, and an amount of change in the amount of stored hydrogen is estimated as the supply amount of hydrogen (paragraphs 23-24 of Muramoto). 
Regarding Claim 10, the combination teaches that in estimating the supply amount of hydrogen and the consumption amount of hydrogen, a reaction amount consumed in the reaction in the fuel cell (i.e. reaction amount, crossover amount and purge amount) is estimated as the consumption amount of hydrogen, and the reaction amount is estimated based on an output electric current of the fuel cell stack over time (paragraphs 24-26 of Muramoto). 
Regarding Claim 11, the combination teaches that the operation state of the fuel gas (hydrogen) supply device (i.e. failure diagnosis) is detected based on the supply amount of hydrogen and the consumption amount of hydrogen being equal to or greater predetermined value (paragraphs 24-26 of Muramoto). 

Regarding Claim 14-17, the combination teaches that the operation state of the fuel gas (hydrogen) supply device (i.e. failure diagnosis) is detected based on the supply amount of hydrogen and the consumption amount of hydrogen being equal to or greater predetermined value, pressure difference in the supply line, output current of the fuel cell  (paragraphs 24-69), and after detecting failure diagnosis (i.e. hydrogen leak has occurred) executing, by the control unit, fuel cell vehicle operation control means (paragraph 26 of Muramoto). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729